Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisition unit” and “a display unit” found in claims 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a data acquisition unit” spec ¶0082 analog-to-digital (A/D) converters and data buffers; “a display unit” spec ¶0068 screen on mobile device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lomnitz et al. (US 20180299394, hereinafter Lomnitz) in view of Dong et al. (US 20150146955, hereinafter Dong.)
Regarding claim 1, “A method for imaging at least one target object within a non-homogeneous medium, the method comprising: acquiring multiple sets of RF signals from multiple transmit antennas” Lomnitz teaches (¶0083) systems devices and methods for measuring the dielectric properties of one or more substances or objects located in and/or surrounded by a medium such as a non-homogenous medium for example a layered medium, including one or more layers, using Radio Frequency (RF) sensors such as microwave sensors; (¶0087) the array of sensors comprises one or more antennas for example one or more receivers antennas and transmitters antennas or one or more microwave transceivers configured to transmit and receive one or more signals, to sense or image the substance and or medium from one or more locations.
As to “converting each set of RF signals of said multiple sets of RF signals into a DAS (Delay and Sum) image of the non-homogeneous medium using a 
As to “analyzing the plurality of DAS images to detect the at least one target in said plurality of DAS images” Lomnitz teaches (¶0130-¶0132) image reconstruction using DAS, a final step in the process is making use of the resulting parameters or image, either in the form of visualization, display, storage, archiving, or input to feature detection algorithms; (¶0084, ¶0091, and ¶0094) the present invention further provides a system and method for analyzing or characterizing an object for example according to impedance measures or dielectric properties of said object or substances using one or more sensors; (¶0113) the medium may include one or more targets (e.g. scatterers that can be focused by the imaging algorithm)
As to “said analysis comprising: evaluating a plurality of energy values of the plurality of DAS images and normalizing the plurality of DAS images by the energy of one DAS image of the plurality of DAS images, said DAS image having maximum energy and analyzing said normalized plurality of DAS images to yield one or more energy threshold values” Lomnitz teaches (¶0130-¶0132) image reconstruction using DAS and then input into feature detection algorithms; (¶0182) two algorithms used to estimate the interface (dielectric material) parameters; (¶0203) algorithm that normalize signals by their maximas before summation, or to use instead the relative number of signals; (¶0219) An 
As to “and identifying said detected one or more images as images of said at least one target object” Lomnitz teaches (¶0118) RF measuring system 100 configured to sense or image a medium and/or objects within the medium
As to “and visualizing said at least one target object.” Lomnitz teaches (¶0118 and ¶0132) the measurement unit 130 may be configured to capture, characterize, image, sense, process, and/or identify, or define a medium and/or an object within the medium such as OUT (object under test) and provide an identification results relating to the OUT to the portable device 120 for use in any desired fashion to display.
Lomnitz alone does not teach “analyzing said plurality of DAS images to detect one or more images comprising an energy level lower than said one or more energy threshold value.” However, Dong teaches (¶0031) after reconstruction of the projection data of the DAS 32 in the image reconstructor 34, or obtained from the mass storage device 38, or alternatively, obtained from the computer 36. At step 303, a determination is made as to whether the proportion of the number of metal pixels to the total number of pixels is greater than a first threshold value or less than a second threshold value, and if the proportion exceeds the first threshold value, then the process proceeds to step 304; or if the proportion is less than the second threshold value, the process proceeds to step 702 as shown in FIG. 7. The determination may be based simply on statistics of the pixels whose pixel value is greater than 4000. The first and second threshold 

Regarding claim 2, “The method of claim 1, wherein said analysis comprising: stitching the plurality of DAS images to yield a composite image; analyzing the composite image to detect the at least one target in said composite image.” Lomnitz teaches (¶0093) processing unit processes these signals to generate an estimate of the medium and in addition may generate an image of the medium. In some cases, the image may comprise of an intensity value per, for example 3D voxel, representing the strength of reflection obtained from the respective point in space. All of the voxels form an image.

Regarding claim 3, “The method of claim 2, where the stitching process includes coherent summation of DAS images over overlapping regions in the DAS images.” Lomnitz teaches (¶0256) overlapping regions are identified (i.e. having same or similar absolute locations); (¶0261) By employing several dielectric sensors of different lateral dimensions, one can acquire the dielectric properties over (overlapping) volumes

Regarding claim 4, “The method of claim 1, comprising displaying said one or more images on a display.” Lomnitz teaches (¶0132) displaying the image.

Regarding claim 5, “The method of claim 1, wherein said one or more images are 2D (two dimensional) or 3D (there dimensional).” Lomnitz teaches (¶0093) image comprises a 3D voxel.

Regarding claim 6, “The method of claim 1, wherein said non-homogeneous medium is made of at least two substances, each of said at least two substances are selected from the group consisting of: plaster, stone, concrete, gypsum, iron, plastic wood, glass, plastic, lath, gypsum, aluminum, iron, stone, air, or combinations thereof.” Lomnitz teaches (¶0004) ‘media’ or ‘medium’ as used herein is defined as material(s), subject(s) or object(s) such as an homogeneous or close to homogenous material in which scaterrers may be present in and may be for example air, concrete, plaster, fluids human tissues etc.; (¶0011) the media can be non-homogenous but in a way that enables the identification of homogenous regions. The most pertinent example is layered media where the layers extend in the directions parallel to the array. For example a layer of stucco followed by concrete (where dielectric parameters and layer depth are unknown and need to be estimated).

claim 7, “The method of claim 1, wherein said non-homogeneous medium is a wall.” Lomnitz teaches (¶0011) the media can be non-homogenous; (¶0010, ¶0085, ¶0103) object is a wall. 

Regarding claim 9, “The method of claim 1, comprising displaying said at least one target object.” Lomnitz teaches (¶0118, ¶0132, ¶0300) RF measuring system 100 includes a portable device 120 to display image.

Regarding claim 10, “The method of claim 1, wherein said multiple sets of RF signals are acquired from an RF sensing device.” Lomnitz teaches (¶0118) RF measuring system is configured to sense.

Regarding claim 11, “An RF (Radio Frequency) device, the device comprising” Lomnitz teaches (¶0118)  an RF measuring system 100 configured to sense or image a medium and/or objects within the medium, in accordance with embodiments of the invention. The system 100 comprises a measurement unit 130 configured to be attached or included in a device such as a portable device 120.
As to “an RF array, the RF array comprises at least two transducers, wherein at least one of said at least two transducers is configured to transmit an RF signal towards at least one object embedded in a non-homogeneous medium, and at least one transceiver attached to said at least two transducers, the at least one transceiver is configured to transmit at least one RF signal 
As to “a data acquisition unit configured to receive and store said multiple sets of affected RF signals; and at least one processor said at least one processor is configured to: convert each set of RF signals of said multiple sets of RF signals into a DAS (Delay and Sum) image of the non-homogeneous medium using a DAS processing method to yield plurality of DAS images” Lomnitz teaches (¶0097 and ¶0234) An algorithm such as Delay and Sum (DAS) may be used for reconstructing an image from the impulse responses of the medium. Other algorithms may be used for imaging as well; (¶0036 and ¶0055) a data acquisition unit configured to receive and store said plurality of affected signals
As to “analyze one or more images of the plurality of DAS images to detect at least one target object in said plurality of DAS images” Lomnitz teaches 
As to “said analysis comprising: evaluating a plurality of energy values of the plurality of DAS images; and normalizing the plurality of DAS images by the energy of one DAS image of the plurality of DAS images, said DAS image having maximum energy and analyzing said normalized plurality of DAS images to yield one or more energy threshold values” Lomnitz teaches (¶0130-¶0132) image reconstruction using DAS and then input into feature detection algorithms; (¶0182) two algorithms used to estimate the interface (dielectric material) parameters; (¶0203) algorithm that normalize signals by their maximas before summation, or to use instead the relative number of signals; (¶0219) An algorithm to detect multiple layers may include finding multiple peaks in the function S(w,ν) described above, that exceed a certain threshold.
As to “and identifying said detected one or more images as images of said at least one target object” Lomnitz teaches (¶0118) RF measuring system 100 configured to sense or image a medium and/or objects within the medium

Lomnitz alone does not teach “and analyzing said plurality of DAS images to detect one or more images comprising an energy level lower than said one or more energy threshold value”. However, Dong teaches (¶0031) after reconstruction of the projection data of the DAS 32 in the image reconstructor 34, or obtained from the mass storage device 38, or alternatively, obtained from the computer 36. At step 303, a determination is made as to whether the proportion of the number of metal pixels to the total number of pixels is greater than a first threshold value or less than a second threshold value, and if the proportion exceeds the first threshold value, then the process proceeds to step 304; or if the proportion is less than the second threshold value, the process proceeds to step 702 as shown in FIG. 7. The determination may be based simply on statistics of the pixels whose pixel value is greater than 4000. The first and second threshold values can be manually determined according to experimental results. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for measuring dielectric properties of one or more substances or objects located in a non-homogenous medium using Radio Frequency (RF) sensors as taught by Lomnitz with the 

Regarding claim 12, “The RF device of claim 11, comprising a display unit for displaying the image of said at least one object.” Lomnitz teaches (¶0118, ¶0132, ¶0300) RF measuring system 100 includes a portable device 120 to display image.

Regarding claim 13, “The RF device of claim 11, wherein the at least one object shape is selected from the group consisting of: an elongated object, a plane layer, a single point.” Lomnitz teaches (¶0010, ¶0085, ¶0103) object is a wall (i.e., plane layer) or pipe (i.e.,elongated object.)

Regarding claim 14, “The RF device of claim 11, wherein the at least one object or the medium are made of one or more of: plaster, stone, concrete, gypsum, iron, plastic wood, glass, plastic, gypsum, aluminum, iron, stone, air, or combinations thereof.” Lomnitz teaches (¶0004) ‘media’ or ‘medium’ as used herein is defined as material(s), subject(s) or object(s) such as an homogeneous or close to homogenous material in which scaterrers may be present in and may be for example air, concrete, plaster, fluids human tissues etc.

Regarding claim 15, “The RF device of claim 11, wherein the RF device is configured to be in communication with a mobile device comprising the at least 

Regarding claim 16, “The RF device of claim 15, wherein said at least one processor unit and said display are located in said mobile device.” Lomnitz teaches (¶0118) system includes a device is a handheld computer such as a mobile phone; (¶0091 and ¶0206) system includes a data acquisition subsystem and one or more processor units for processing the measured signals and characterizing the medium.

Regarding claim 17, “The RF device of claim 11, wherein each transducer of the at least two transducers is an RF antenna.” Lomnitz teaches (¶0029, ¶0036, and ¶0062) at least three transducers in an array are RF antennas.

claim 18, “The RF device of claim 11, wherein the array is a Radio Frequency (RF) array and the at least two transducers are RF antennas configured to transmit the RF signals.” Lomnitz teaches (¶0029, ¶0036, and ¶0062) at least three transducers in an array are RF antennas.

Regarding claim 19, “The RF device of claim 11, wherein the multiple sets of RF signals are selected from the group comprising of. pulses signals; stepped/swept frequency signals.” Lomnitz teaches (¶0091) these signals may be microwave signals in the UWB band 3-10 Ghz (having a wavelength of 3-10 cm in air), and may be stepped-CW (sinus), chirps, shaped/coded pulses or other waveforms. 

Regarding claim 20, “The RF device of claim 11, the plurality of signals bandwidth is within the UWB (3-10Ghz) range or signals in the range between 1Ghz and 100Ghz.” Lomnitz teaches (¶0065 and ¶0091-¶0092) plurality of signals bandwidth is within the UWB (3-10 Ghz) range or signals in the range between 1 Ghz and 100 Ghz.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lomnitz and Dong in view of Rhead et al. (US 20180172820, hereinafter Rhead) 
Regarding claim 8, “The method of claim 7, wherein said non-homogeneous wall is a …  plaster wall.” Lomnitz teaches (¶0004) material plaster. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Handa et al. (US 20150355314) – (abstract and ¶0022) A system and method determines a noise free image of a scene located behind a wall. A transmit antenna emits a radar pulse from different locations in front of the wall, wherein the radar pulses propagate through the wall and are reflected by the scene as echoes. A set of stationary receive antennas acquire the echoes corresponding to each pulse transmitted from each different location
Lande (US 20180239013) – (¶0081) A multi-sensor or multi-module ICR may be used to give 2D or 3D images of objects inside an Absorptive Material (AM). Well-known techniques for radar imaging may be used like beamforming and/or delay-and-sum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425